Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/20 has been entered.
 
Status of Claims
Claims 2-4 and 13 have been canceled.
Claims 1, 5-8, 11, 12, 14, 18-21, and 23-25 were previously amended.
Claims 9, 10, 15-17, and 22 are original claims.
Claims 1, 5-12, and 14-25 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5-12 and 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Augenbraun et al (U.S. PG Pub 20120035887), in view of Brown et al (U.S. PG Pub 20130117075), and in further view of Chowdhury et al (U.S. Patent 7562069). 
Claims 1 and 12 are substantially similar and will be addressed together. The discussion of independent claims applies to substantially similar limitations of subsequent claims.
Regarding claims 1 and 12, 
Augenbraun — which, like the present invention, is directed to a system and method where rules and requirements are taken into consideration when seeking to install a solar panel system onto a building — discloses:
(claim 1) A computing device for automatically generating a jurisdictionally-compliant permit set for a project, the computer device comprising a processor and a memory, the memory comprising: a rules engine configured to: 
(claim 12) A computer-implemented method for generating permit sets, comprising:
(claims 1 and 12) receive and store in the memory a rules data structure comprising a set of predefined permit requirements per each jurisdiction across a plurality of jurisdictions,
[a system comprising one or more processors and memory executing code to implement the disclosed invention (0233, Fig. 8, claims 1, 2); an application that runs on a device at the site, such as an iPhone or laptop, may facilitate collecting site data (0162); reporting GPS coordinates associated with the site location (0218; see also 0214); collecting site-specific data and details regarding all needed paperwork for permit applications and construction (0157; see also 0215 discussing collecting data based on requirements of some municipalities); A set of rules may be generated, based on building requirements and other criteria. For example, some jurisdictions require a walkway of a certain width around the edges of a roof. If the jurisdiction of the surface of interest had this particular requirement, this requirement would be added to the set of rules. Generally, the rules will consist of a union of universal rules, geographically specific rules (e.g., those in a legal jurisdiction), equipment-specific rules (e.g., a particular brand of solar panel and/or mounting system), and user-generated rules (e.g., where a particular surface cannot receive solar panels because of aesthetic considerations) (0145); applying rules, such as zoning or legal restrictions, statutes, or other rules, to a 3D model to limit the placement of solar elements (0167); creating a database of construction permit form templates and merging the templates with the local site data (0156) retrieving a template from a database that indicates boilerplate text and areas where data is to be provided, as per a particular form for a particular community and creating forms and documents from the model data and collected data (0154-0155, 0159); complex forms (e.g., wiring diagrams, structural diagrams, load calculations, etc.) may be required by the local building department when a solar energy system is to be installed (0156); A set of rules may be used, including local regulations and restrictions (0169); Conformity to building codes may be calculated and either displayed for an operator, or used as a parameter in the system design rules (0174); using data concerning a particular geographic area (0183); storing different parametric master drawings as needed for the building permit of different communities (0160); generating reports and paperwork required by local authorities such as zoning commissions, etc. (0232); All necessary forms may be generated automatically (0205; see also 0033, 0154, 0164, 0206, 0212)] As such, the disclosure associated with collecting site-specific data and details regarding all needed paperwork for permit applications and construction, requirements based on jurisdictions, generating a set of rules based on building requirements and other criteria, and applying rules to a 3D model or template database teaches or suggests receiving and storing in the memory a rules data structure comprising a set of predefined permit requirements per each jurisdiction across a plurality of jurisdictions.
the rules data structure […] comprising a plurality of […] categories, each known […] category comprising a set of requirements with values that do not affect values in any of the other […] categories; 
[A set of rules may be generated, based on building requirements and other criteria. For example, some jurisdictions require a walkway of a certain width around the edges of a roof. If the jurisdiction of the surface of interest had this particular a union of universal rules, geographically specific rules (e.g., those in a legal jurisdiction), equipment-specific rules (e.g., a particular brand of solar panel and/or mounting system), and user-generated rules (e.g., where a particular surface cannot receive solar panels because of aesthetic considerations) (0145); identifying parameters associated with for solar energy system layouts  and designating permitted versus unpermitted (0035); An operator may record and input different types of data required by municipalities to complete documentation and paperwork associated with obtaining a permit. Collected data may comprise images, audio, video, drawings (0215), and may also comprise data associated with different types of paperwork and documents (0225); complex forms (e.g., wiring diagrams, structural diagrams, load calculations, etc.) may be required by the local building department when a solar energy system is to be installed (0156); an operator may collect different types of required measurements associated with different types of structural components (0218-0221); parameters may be provided based on constraints and aesthetics (0035; see also 0145, 0149, 0150); generating site drawings in a format suitable for permits (0033); creating drawings for the permit from the 3D model data and other collected data, wherein data for the parameters associated with an electrical diagram may be retrieved from the data set that was created and entered for the particular solar energy system for which building permits are being submitted (0160)] The rules generally consisting of a union of universal rules, geographically specific rules (e.g., those in a legal jurisdiction), equipment-specific rules (e.g., a particular brand of solar panel and/or mounting system), and user-generated rules Augenbraun teaches or suggests, The rules data structure […] comprising a plurality of […] categories, each known […] category comprising a set of requirements with values that do not affect values in any of the other […] categories.
Additionally, the disclosure of Augenbraun as related to storing parametric master drawings as needed for the building permit of different communities, pre-defining drawings for the building permit with parametric modifiers, and creating drawings from the 3D model data and collected data, and the example of an electrical diagram data for the parameters may be retrieved from the data set that was created and entered for the particular solar energy system for which building permits are being submitted (see 0160) may be interpreted as teaching The rules data structure […] comprising a plurality of […] categories, each known […] category comprising a set of requirements with values that do not affect values in any of the other […] categories.
Additionally, as described by Augenbraun, all necessary forms, such as drawings, wiring diagrams, structural diagrams, and documents, may be generated automatically. Form templates may be created, and forms and documents may be created by merging the templates with the local site data creates a new template that indicates boilerplate text and areas where data is to be provided, as per a particular form for a particular community. The Examiner asserts the new template may be rules data structure […] comprising a plurality of […] categories, each known […] category comprising a set of requirements with values that do not affect values in any of the other […] categories.
receive and store in the memory project inputs comprising project data; and 
[An application that runs on a device located at the site may also be used for collecting site data. The 3D model may be updated with this information (0162; see also 0158, 0164, 0161, 0214, 0215, 0217); a step-by-step process for collecting data associated with site-specific data and details regarding all needed paperwork for permit applications and construction (0157)]
cause the processor to traverse […] of the rules data structure unambiguously in a single pass and generate at least one document object based on the project inputs and a set of predefined permit requirements for the project; and 
NOTE: The Examiner notes, in view of the broadest reasonable interpretation and in view of the specification, a document object is interpreted as an element used to build a document (See instant specification at 0055).
Augenbraun discloses:
[collecting site-specific data and details regarding all needed paperwork for permit applications and construction in a step-by-step process (0157; see also 0215 discussing collecting data based on requirements of some municipalities); The operator may be prevented from continuing with the process until necessary paperwork is completed. Prevention may occur in different formats including requiring the necessary information before allowing operators to continue with information input while preventing generation of the final paperwork (0158)] This teaches or 
Augenbraun additionally discloses:
[applying rules, such as zoning or legal restrictions, statutes, or other rules, to a 3D model (0167); creating a database of construction permit form templates and merging the templates with the local site data (0156); retrieving a template from a database that indicates boilerplate text and areas where data is to be provided, as per a particular form for a particular community and creating forms and documents from the model data and collected data (0154-0155, 0159); drawings may automatically generated in a format suitable for construction blueprints or construction permits (0033)] This teaches or suggests traversing of the rules data structure unambiguously in a single pass and generate at least one document object based on the project inputs and a set of predefined permit requirements for the project.
	a composing engine configured to: receive the at least one document object; receive and store in the memory at least one page template comprising regions corresponding to the at least one document object; and cause the processor to populate the regions with the at least one document object [populating, using the processor, the at least one page template with the document objects 	to generate at least a portion of a completed permit set].  
[applying rules, such as zoning or legal restrictions, statutes, or other rules, to a 3D model (0167); creating a database of construction permit form templates and merging the templates with the local site data (0156) retrieving a template from Data from mobile applications and shading analysis may be integrated. Information gathered from multiple inputs linked together may be automatically transferred to the forms and updated (0164); complex forms (e.g., wiring diagrams, structural diagrams, load calculations, etc.) may be required by the local building department when a solar energy system is to be installed (0156); storing different parametric master drawings as needed for the building permit of different communities (0160); All necessary forms may be generated automatically (0205; see also 0033, 0154, 0164, 0206, 0212); drawings may automatically generated in a format suitable for construction blueprints or construction permits (0033)] As discussed above, a document object is interpreted as an element used to build a document (See instant specification at 0055). The local site data collected may be interpreted as receiving at least one document object, and the site data collected may be used to generate templates and create required forms and documents. As such, the disclosure teaches or suggests the limitations.
Specifically regarding the limitations with respect to the rules data structure, the Examiner notes the specification and claims, as originally filed, do not provide a discussion of the rules data structure organized as a directed acyclic graph comprising a plurality of branches, but does reference a rules engine generating a graph using a “tree-walk” sequence (0058), and states, “each node of the graph can represent a specific requirement as well as a finite set of values that the requirement can take… nodes (e.g., requirements),” (0045). As described by the specification, in discussing an see 0012, 0046, Fig. 3), “the plurality of known orthogonal categories,” appears to comprise aspects associated with obtaining a permit (i.e. ,illustrating categories of, “ELECTRICAL,” “STRUCTURAL,” “PLAN DETAILS,” “AESTHETIC,” AND “PERMIT FORMAT”); the, “set of requirements with values that do not affect values in any of the other orthogonal categories,” appears to comprise requirements associated with the category and values associated with the requirements (i.e., Fig. 3 illustrates a category/aspect of ELECTRICAL, and different rules and values associated with that category/aspect). Regarding the claim limitations as a while, the Examiner notes that, in addition to the disclosure above, the disclosure of Augenbraun regarding “Automatic Design” (0145-0148), “Automatic Form Generation” (0140-0165), particularly with respect to the disclosed example of an electrical diagram created based on the 3D model data and based on storing different parametric master drawings as needed for the building permit of different communities (0160) [wherein the electrical diagram may be interpreted as a document object used to populate regions of a drawing template to create a required drawing for obtaining a permit] teaches the limitations in a substantially similar manner to an exemplary embodiment described by the instant specification (see 0012, 0046, 0052-0059, 0061-0067, 0074, Fig. 3).
While Augenbraun teaches the broadest reasonable interpretation of the limitations, as discussed above, including a rules data structure organized in a plurality of formats, the Examiner notes Augenbraun does not appear to explicitly recite the rules data structure organized as a directed acyclic graph comprising a plurality of branches.
Brown to more specifically address the limitations, particularly as related to the rules data structure organized as a directed acyclic graph comprising a plurality of branches. The Examiner notes the specification describes traversal of the data structure being completed unambiguously in a single pass due to the rules data structure being organized as a directed acyclic graph (0045). As such, the disclosure of Brown is referenced to teach the limitation as related to traversing each branch of the rules data structure unambiguously in a single pass.
Brown — which, like the present invention, is directed to a system and method for assessing compliance of a project by generating a graph — discloses (note the portion of the claim limitations in italics is what is particularly being addressed):
the rules data structure organized as a directed acyclic graph comprising a plurality of branches, each branch comprising a plurality of known [,,,] categories, each known […] category comprising a set of requirements with values that do not affect values in any of the other […] categories […] cause the processor to traverse each branch of the rules data structure unambiguously in a single pass
[Compliance of a project is assessed by generating a graph including nodes representing attributes of the project, and populating a subset of nodes in the graph with attribute values of the project. A rule applicable to the subset of nodes is identified and applied to determine whether the attribute values comply with the rule (Abstract, 0020); Projects are often required to comply with corporate policies, laws, and regulations. To ensure proper compliance, projects are often analyzed to detect compliance risks such that necessary corrections can be implemented. (0001); Compliance may refer to a state of a project in which the project is applicable policies, guidelines, specifications, regulations, or legislation (0007); In one example, a project is represented (or defined) using one or more hierarchical directed acyclic graphs (DAGs) or a DAG-based data structure (0008); Each node in the graph representation can represent (or define) one or more attributes of the project and store one or more attribute values of the represented attributes. Similarly, each attribute of the project can be represented by one or more nodes (e.g., a sub-DAG) in the graph representation. A directional edge from a node (called the parent node) to another node (called the child node) represents a directional relationship between the two nodes. (0008); the DAG may include nodes for technical attributes, fiscal attributes, and geographic attributes (0009)] This teaches or suggests the rules data structure organized as a directed acyclic graph comprising a plurality of branches, each branch comprising a plurality of known [,,,] categories, each known […] category comprising a set of requirements with values that do not affect values in any of the other […] categories […] cause the processor to traverse each branch of the rules data structure unambiguously in a single pass.
Specifically regarding the limitation of, traverse each branch of the rules data structure unambiguously in a single pass, Brown further discloses:
[In order to define a project, a user may start off by defining (or populating) a root node in the graph representation with a value of the project attribute represented by the root node, and step through the nodes down the hierarchy to populate nodes along the way. To facilitate the process, when a user selects an unpopulated node, the UI may prompt the user with a question associated with the node, and populate the node using the answer provided by the user. For example, when a user verifies whether the user input is consistent with the attribute type of the current node. If the type verification is successful, the graph module 110 sets the attribute value according to the user input. Otherwise, if the type verification is unsuccessful, the graph module 110 notifies the user that the input is inconsistent with the attribute type, and gives the user an option to correct (0013); The UI themes provided by the graph module 110 also enable users (e.g., domain experts) to create rules and attach rules to nodes in the project templates. In one example, the UI displays rules as visual artifacts (e.g., flags) adjacent to the associated nodes. As a result, nodes that are either not associated (or annotated) with rules or annotated with few rules become apparent to the users, prompting the users to avoid (or reduce) gaps in compliance assessments by ensuring that no rule is missing for such nodes. In addition, by showing the rules integrated in the graphs defining the project, the graph module 110 beneficially enables the users to construct a mental model of project compliance based on the logical structure of the project, which beneficially enables the users to create additional compliance assessment rules. (0015); Rules and project information (e.g., graph representation) can be reused to enhance efficiency (0016); The rule engine 120 dynamically identities rules with condition expressions that can be readily evaluated as the graph representation of a project is populated with information defining the project, and fires those rules with condition expressions satisfied (i.e., condition expressions evaluate to  a directed acyclic graph comprising a plurality of branches, each branch comprising a plurality of known [,,,] categories, each known […] category comprising a set of requirements with values that do not affect values in any of the other […] categories […] cause the processor to traverse each branch of the rules data structure unambiguously in a single pass.
As noted on page 10 of the Office Action dated 8/5/19 (also noted on page 10 of the Office Action dated 1/25/19): 
“a directed acyclic graph as defined by Techopedia is a series of vertexes connected by edges. In a directed graph, the edges are connected so that each edge only goes one way. The graph is topological sorting, where each node traversed in a particular identified order. The Examiner asserts, as defined by Interview Cake a directed graph is a graph that flows in a single direction and does not repeat as an acyclic graph does not have cycles. The Examiner asserts a graph with no cycles is a single pass and where a directed acyclic graph shows arrows indicating the direction of flow to the different nodes. The Examiner asserts, as such the directed acyclic graph is traversed based on the direction identified in the graphical representation. 	
https://www.techopedia.com/definitio n/5 739/directed-acyclic-graph-dag (NPL date 01/11/2019)
https://www.inerviewcake.com/concepVjava/graph (NPL date 01/09/2019)”

Additionally, the Examiner notes the specification states traversal of the data structure may be completed unambiguously in a single pass due to the rules data structure being organized as a directed acyclic graph (0045).
As such, Brown teaches or suggests the rules data structure organized as a directed acyclic graph comprising a plurality of branches, each branch comprising a plurality of known [,,,] categories, each known […] category comprising a set of requirements with values that do not affect values in any of the other […] categories […] cause the processor to traverse each branch of the rules data structure unambiguously in a single pass.
	Augenbraun teaches a system and method where rules and requirements are taken into consideration when seeking to install a solar panel system onto a building. Brown teaches a system and method for assessing compliance of a project by generating a graph.
	Augenbraun teaches a rules data structure in a plurality of formats and teaches a plurality of categories associated with rules and requirements, but does not teach a rules data structure organized as a directed acyclic graph comprising a plurality of branches, each branch comprising a plurality of known categories. Applying the disclosure of Brown to Augenbraun would simply result in incorporating the aspect of representing a project using one or more hierarchical directed acyclic graphs for assessing compliance of a project taught by Brown with the rules data structure for applying rules associated with jurisdictions to merge templates with local site data taught by Augenbraun in order to assess compliance of a project.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: representing or defining a project using one or more hierarchical directed acyclic graphs (DAGs) or a DAG-based data structure; Each node in the graph representation can represent (or define) one or more attributes of the project and store one or more attribute values of the represented attributes; each attribute of the project can be represented by one or  the DAG may include nodes for technical attributes, fiscal attributes, and geographic attributes; identifying and applying rules to determine whether the attribute values comply with the rule; step through the nodes down the hierarchy to populate nodes along the way; verify whether the user input is consistent with the attribute type of the current node; notify the user that the input is inconsistent with the attribute type, and gives the user an option to correct; and that the rule engine dynamically identities rules with condition expressions that can be readily evaluated as the graph representation of a project is populated with information defining the project and fires those rules with condition expressions satisfied (as taught by Brown) with the method and system where rules and requirements are taken into consideration when seeking to install a solar panel system onto a building (as taught by Augenbraun) to enable the users to construct a mental model of project compliance based on the logical structure of the project and ensure projects comply with corporate policies, laws, and regulations.
	All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Augenbraun and Brown do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
Brown and Augenbraun teaches the broadest reasonable interpretation of the claims, including the rules data structure organized as a directed acyclic graph comprising a plurality of branches and a plurality of known categories, the Examiner notes the combination of Brown and Augenbraun does not explicitly recite that the rules data structure comprises orthogonal categories.
	The Examiner notes, regarding the rules data structure, the specification states, “The data may be structured in any suitable format, such as a simple list, an array, or a lookup table, for example (0042), and, “The rules data structure may be formatted in any suitable data structure, such as a list, table, or directed acyclic graph, for example,” (0076). How the rules data structure is organized does not have any effect on the claimed invention. The Examiner notes the limitation of each branch comprising a plurality of known orthogonal categories is interpreted as nonfunctional descriptive material in that, while the language may convey meaning to the human reader, it does not establish a functional relationship (See MPEP 2111.05). Additionally, aesthetic design choices which have no mechanical function cannot be relied upon to distinguish the claimed invention from the prior art, and the rearrangement of parts is an obvious matter of design choice (See MPEP 2144.04). 
	Nonetheless, in order to expedite compact prosecution, the Examiner introduces Chowdhury to more specifically address the limitations, particularly with respect to a directed acyclic graph comprising a plurality of branches comprising a plurality of orthogonal categories.
Chowdhury — which, like the present invention, is directed to arranging categories in a directed acyclic graph — discloses (note the portion in italics is what is particularly being addressed):
the rules data structure organized as a directed acyclic graph comprising a plurality of branches, each branch comprising a plurality of known orthogonal categories, each known orthogonal category comprising a set of requirements with values that do not affect values in any of the other orthogonal categories
	[each of the categories 205a-205z may have any number parent categories and any number of child categories. (c6:65 – c7:5); categories may correspond to a single query and a sub-set of categories (c19:9); categories may be arranged as nodes in a directed acyclic graph so that relationships do not exist between the categories (c6:26-54, c7:20-27, Fig. 2A, Fig. 2B; see also c11:47-59, c14:29-34, c18:56-67)] This teaches or suggests the rules data structure organized as a directed acyclic graph comprising a plurality of branches, each branch comprising a plurality of known orthogonal categories, each known orthogonal category comprising a set of requirements with values that do not affect values in any of the other orthogonal categories.
	Additionally, Chowdhury further discloses:
	[A search query is resolved prior to being submitted to one or more search engines. The query is resolved such that the query unambiguously corresponds to a category included in a query ontology that relates search queries to query categories. The query may be resolved by supplementing the query with additional information corresponding to the category (c3:41-46); resolving an ambiguous query  maintaining a query ontology may include arranging one or more categories within the query ontology as nodes in a directed acyclic graph. Identifying multiple categories included in the query ontology corresponding to the received query may include identifying multiple categories included in the query ontology that are ancestor or child categories of categories included in the query ontology with which the received query is associated. Selecting one of the identified multiple categories may include selecting a category included in the query ontology that is an ancestor or a child category of one of the identified multiple categories. Supplementing the received query with information associated with the selected category in the query ontology may include supplementing the received query with information associated with the selected ancestor or child category in the query ontology (c2:23-37, Fig. 2A, Fig. 2B, claim 10); relating categories to domains (c5:32-50); The query categories are indicated by a query ontology, such as the query ontology 125 of FIGS. 1, 2A, and 2B, which relates a query to one or more of the categories. In general, the query is resolved to correspond to a subset of the multiple query categories. For example, in typical implementations, the query is resolved to correspond only to one of the multiple query categories that corresponds to a query category that the user intended for the query. Resolving the query is described in further detail with respect to the exemplary process 410 of FIG. 5 (c8:44-53); supplementing a search query with information associated with a category from the ontology to disambiguate the search query and select the intended category (c12:36-50); The query may be disambiguated in order to provide the user with search results that are appropriate for the category that the user intended for the query (c8:18-
	As discussed above, the specification and claims of the instant specification, as originally filed, do not provide a discussion of the rules data structure organized as a directed acyclic graph comprising a plurality of branches, but do reference a rules engine generating a graph using a “tree-walk” sequence (0058) and the graph being comprised of nodes (0045). In describing the directed acyclic graph in terms of a root node, ancestor nodes, parent nodes, and child nodes (c6:26 - c7:5, Fig. 2A, Fig. 2B), Chowdhury teaches the broadest reasonable interpretation of the claim limitations as related to a directed acyclic graph comprising a plurality of branches, each branch comprising a plurality of known orthogonal categories.
In summary, Chowdhury teaches: resolving ambiguity by maintaining a query ontology; an ontology comprising one or more categories; relating categories to domains; arranging one or more categories associated with an ontology as nodes in a directed acyclic graph; each of the categories may have any number parent categories and any number of child categories; identifying multiple categories included in the query ontology that are ancestor or child categories of categories included in the ontology; categories may comprise a sub-set of categories; identifying one or more information sources associated with the identified categories; associating the information sources with the identified categories in the ontology; using the ontology engine to access the information sources; mapping that relates categories to information sources; 
	Augenbraun teaches a system and method where rules and requirements are taken into consideration when seeking to install a solar panel system onto a building. Brown teaches a system and method for assessing compliance of a project by generating a graph. Chowdhury teaches arranging categories in a directed acyclic graph.
	While the combination of Brown and Augenbraun teaches the broadest reasonable interpretation of the claims, including the rules data structure organized as a directed acyclic graph comprising a plurality of branches and a plurality of known categories, the Examiner notes the combination of Brown and Augenbraun does not explicitly recite that the rules data structure comprises orthogonal categories.
Chowdhury would simply result in incorporating the aspects of: maintaining a query ontology comprising one or more categories; arranging one or more categories associated with an ontology as nodes in a directed acyclic graph comprising nodes illustrating a plurality of orthogonal categories; and that the categories may be arranged as nodes in a directed graph so that relationships do not exist between the categories as taught by Chowdhury, and the aspect of representing a project using one or more hierarchical directed acyclic graphs taught, as taught by Brown, with the rules data structure for applying rules associated with jurisdictions to merge templates with local site data taught by Augenbraun in order to assess compliance of a project.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: maintaining a query ontology comprising one or more categories; arranging one or more categories associated with an ontology as nodes in a directed acyclic graph comprising nodes illustrating a plurality of orthogonal categories; and that the categories may be arranged as nodes in a directed graph so that relationships do not exist between the categories (as taught by Chowdhury) and the features of: representing or defining a project using one or more hierarchical directed acyclic graphs (DAGs) or a DAG-based data structure; Each node in the graph representation can represent (or define) one or more attributes of the project and store one or more attribute values of the represented attributes; each attribute of the project can be represented by one or more nodes; attach rules to nodes in the project templates; assessing compliance of a project by generating a graph including nodes representing attributes of the project; populating a subset of  the DAG may include nodes for technical attributes, fiscal attributes, and geographic attributes; identifying and applying rules to determine whether the attribute values comply with the rule; step through the nodes down the hierarchy to populate nodes along the way; verify whether the user input is consistent with the attribute type of the current node; notify the user that the input is inconsistent with the attribute type, and gives the user an option to correct; and that the rule engine dynamically identities rules with condition expressions that can be readily evaluated as the graph representation of a project is populated with information defining the project and fires those rules with condition expressions satisfied (as taught by Brown) with the method and system where rules and requirements are taken into consideration when seeking to install a solar panel system onto a building (as taught by Augenbraun) to maintain an ontology related to one or more categories to aid in resolving ambiguity, and enable the users to construct a mental model of project compliance based on the logical structure of the project and ensure projects comply with corporate policies, laws, and regulations.
	All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Augenbraun, Brown, and Chowdhury do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
claim 19, A computer-implemented method for maintaining permit data, comprising: 
The limitation above is substantially similar to the claim 12 limitation of, “A computer-implemented method for generating permit sets, comprising:” Claim 12 is taught by the combination of Augenbraun, Brown, and Chowdhury.
enumerating, using a processor of a computing device, a set of predefined permit requirements per each jurisdiction across a plurality of jurisdictions and corresponding predefined values for each requirement of the set of predefined permit requirements; 
The limitation above taught in addressing the substantially similar claim 1 limitations of, “receive and store in the memory a rules data structure comprising a set of predefined permit requirements per each jurisdiction across a plurality of jurisdictions…a set of requirements with values that do not affect values in any of the other orthogonal categories.” Claim 1 is taught by the combination of Augenbraun, Brown, and Chowdhury.
organizing and storing in a memory of the computing device, using the processor, the set of predefined permit requirements into a rules data structure organized as a directed acyclic graph comprising a plurality of branches 
The limitation above taught in addressing the substantially similar claim 1 limitations of, “receive and store in the memory a rules data structure comprising a set of predefined permit requirements per each jurisdiction across a plurality of jurisdictions, the rules data structure organized as a directed acyclic graph comprising a plurality of branches.” Claim 1 is taught by the combination of Augenbraun, Brown, and Chowdhury.
for an unambiguous traversal across each branch in a single pass by the processor configured with a rules engine, 
The limitation above taught in addressing the substantially similar claim 1 limitations of, “cause the processor to traverse each branch of the rules data structure unambiguously in a single pass.” Claim 1 is taught by the combination of Augenbraun, Brown, and Chowdhury.
each branch comprising a plurality of known orthogonal categories, each known orthogonal category comprising a set of requirements with the values that do not affect values in any of the other orthogonal categories; and 
The limitation above taught in addressing the substantially similar claim 1 limitations of, “each branch comprising a plurality of known orthogonal categories, each known orthogonal category comprising a set of requirements with values that do not affect values in any of the other orthogonal categories.” Claim 1 is taught by the combination of Augenbraun, Brown, and Chowdhury.
editing, using the processor, the rules data structure upon detecting, using the processor, each one of: 
a new permit requirement; 
a new value for corresponding to a predefined permit requirement; and 
a change in the predefined value corresponding to a predefined permit requirement.  
[A set of rules may be generated, based on building requirements and other criteria. Generally, the rules will consist of a union of universal rules, geographically specific rules (e.g., those in a legal jurisdiction), equipment-specific rules (e.g., a templates may be merged with the local site data (0155); templates may be merged with user-generated outlines and any other data that has been collected or generated (0033); In some cases, it may be possible that new regulations, measurement techniques, or other factors will require that all objects be updated with new information or new attributes. In such cases, attribute values or even new types of attributes may be added to the database objects according to processes known to those skilled in the art (0107); The data for the parameters may be retrieved from the data set that was created and entered for the particular solar energy system for which building permits are being submitted. The master parametric drawing may be retrieved from a database, which stores different parametric master drawings as needed for the building permit of different communities. In some embodiments of the invention, an additional layer of indirection may be included (e.g., the database for Palo Alto, Calif. may indicate that a three-line electrical drawing must be included). Therefore, a three-line parametric master drawing of the electrical system may be retrieved and may be parametrically customized with data for this particular system (0160); Information may be updated across the data types, inputs, and outputs. When changes are made to any data type, resulting updates may be made to linked data types (0144); The database objects may be modified individually or in sets (0107); Objects may be inserted from an independent database into the 3D model (0192); Information gathered Augenbraun, a template used for generating required forms and documents may be interpreted as a rules data structure associated with a project in a particular jurisdiction, wherein the templates may comprise data objects and regions for data objects to be added to the template. New regulations will require that all objects be updated with new information or new attributes. New regulations may be interpreted as comprising new permit requirements. New permit requirements may comprise new values for corresponding to a predefined permit requirement and changes in the predefined value corresponding to a predefined permit requirement. New information or new attributes may be interpreted as comprising new values for corresponding to a predefined permit requirement and changes in the predefined value corresponding to a predefined permit requirement. New regulations requiring that all objects be updated with new information or new attributes may require merging a template with new information or new attributes associated with the new regulations. Merging a template with new information or new attributes associated with the new regulations may be interpreted as editing the rules data structure. As such, the disclosure teaches or suggests editing the rules data structure upon detecting a new permit requirement; a new value for corresponding to a predefined permit requirement; and a change in the predefined value corresponding to a predefined permit requirement.

The motivation and rationale referenced in discussing claims 1 and 12 applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Augenbraun, Brown, and Chowdhury do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

Regarding claims 5 and 14, the combination of Augenbraun, Brown, and Chowdhury teaches the limitations of claims 1 and 12.
wherein each set of requirements comprises isolated requirements and nested, dependent requirements.  
NOTE: The Examiner notes the specification does not provide a discussion of isolated requirements, and the specification provides one reference to nested dependencies, which describes, “nested dependencies of requirements and associated values, the choice of which will not affect values in any other orthogonal category,” as being a result of the rules data structure being a directed acyclic graph from the various different requirements and values in effect across different jurisdictions, wherein the various requirements may be organized into orthogonal categories to disambiguate otherwise dependent rules (See 0046 discussing a hierarchical data structure illustrated by Fig. 3). The Examiner notes the claimed isolated requirements are not isolated in the sense that they are not separate, individual requirements with no relationship to a set of requirements, but the claimed isolated requirements are interpreted as being in a set of requirements, with no relationship to another requirement. The Examiner interprets the limitation as being met by prior art that teaches that the requirements making up a set of requirements may comprise isolated requirements (i.e., individual requirements, wherein the individual requirements are not nested, dependent requirements, but are in a set of requirements, with no relationship to another requirement), and nested, dependent requirements (i.e., wherein the nested, dependent requirements have a nested, dependent relationship with other requirements).
Additionally, the Examiner notes the limitations above may be interpreted as being within the scope of the limitations of the independent claims of, “the rules data structure organized as a directed acyclic graph comprising a plurality of branches, each branch comprising a plurality of known orthogonal categories, each known orthogonal category comprising a set of requirements with values that do not affect values in any of the other orthogonal categories… traverse each branch of the rules data structure unambiguously in a single pass,” particularly in view of the discussion in the instant specification containing the only reference to nested dependencies, which describes, “nested dependencies of requirements and associated values, the choice of which will not affect values in any other orthogonal category,” as being a result of the rules data structure being a directed acyclic graph from the various different requirements and values in effect across different jurisdictions, wherein the various requirements may be organized into orthogonal categories to disambiguate otherwise dependent rules (See 0046 discussing a hierarchical data structure illustrated by Fig. 3).
Additionally, Augenbraun further discloses:
wherein each set of requirements comprises isolated requirements and nested, dependent requirements.  
[generating reports and paperwork required by local authorities such as zoning commissions, etc. (0232); a set of rules may be generated, based on building requirements and other criteria. For example, some jurisdictions require a walkway of a certain width around the edges of a roof. If the jurisdiction of the surface of interest had this particular requirement, this requirement would be added to the set of rules. Generally, the rules will consist of a union of universal rules, geographically specific rules (e.g., those in a legal jurisdiction), equipment-specific rules (e.g., a particular brand of solar panel and/or mounting system), and user-generated rules (e.g., where a particular surface cannot receive solar panels because of aesthetic considerations) (0145); applying rules, such as zoning or legal restrictions, statutes, or other rules, to a 3D model (0167); “keep-out" regions may be defined by structural needs or regulatory requirements (0031); Any rules may be applied to limit placement of solar elements, such as regulatory "keep-out zones" where zoning or other legal restriction prevents the installation of solar panels. Similarly, the maximum desired system size may be limited by statute. Any other rules may also be applied relating to component selection or placement of solar panels. In the user interface, an insolation map of the roof may be overlaid on the 3-D model, and position models of the solar panels may also be overlaid on the 3D model (0167; see also claims 5-9); A set of rules may be used, including any combination of the following: desired limits on system size; desired limits on energy cost per unit time, such as price per kilowatt-hour; attributes, including but not limited to size, weight, area, and efficiency; site specific knowledge such as the location of the electric service; and local regulations and restrictions (0169); Drawings for the building permit may be created from the 3D model data, shading data, automatic system design, and the answers provided to the questions described above. These drawings may be pre-defined with parametric modifiers. For example, an electrical diagram may contain an AC disconnect and wiring from the panels to the AC disconnect, while the number of solar panels and inverters may be generated parametrically, pre-wired together in a predefined way. The data for the parameters may be retrieved from the data set that was created and entered for the particular solar energy system for which building permits are being submitted. The master parametric drawing may be retrieved from a database, which stores different parametric master drawings as needed for the building permit of different communities. In some embodiments of the invention, an additional layer of indirection master drawing of the electrical system may be retrieved and may be parametrically customized with data for this particular system (0160)] As described by Augenbraun, As such, Augenbraun teaches that a set of rules [requirements] may be generated based on building requirements and other criteria, such as criteria associated with jurisdictional requirements, wherein the set of rules [requirements] may comprise a union of universal rules [requirements], geographically specific rules [requirements associated with a jurisdiction], equipment-specific rules [requirements], and user-generated rules [requirements]. As described by Augenbraun, the jurisdictional requirement of requiring a walkway of a certain width around the edges of a roof may be interpreted as an isolated requirement in a set of requirements, wherein it does not have a nested, dependent relationship with other requirements. Additionally, as described by Augenbraun, any rules may be applied to limit placement of solar elements, such as regulatory “keep-out zones,” wherein jurisdictional requirements associated with a “keep-out” region may be defined by structural needs or regulatory requirements, such as zoning or other legal restrictions, wherein the maximum desired system size may be limited by statute, wherein any other rules may also be applied relating to component selection or placement of solar panels; wherein the set of rules may include any combination of: desired limits, attributes, site specific knowledge, and local regulations and restrictions. As such, the set of rules may comprise requirements comprising a plurality of requirements associated with the same issue and comprising dependent relationships. As such, Augenbraun teaches the broadest reasonable interpretation of, wherein each set of requirements comprises isolated requirements and nested, dependent requirements.
Additionally, Brown further discloses:
wherein each set of requirements comprises isolated requirements and nested, dependent requirements
[Compliance may refer to a state of a project in which the project is in accordance with applicable policies, guidelines, specifications, regulations, or legislation (0007); In one example, a project is represented (or defined) using one or more hierarchical directed acyclic graphs (DAGs) or a DAG-based data structure (0008); Each node in the graph representation can represent (or define) one or more attributes of the project and store one or more attribute values of the represented attributes. Similarly, each attribute of the project can be represented by one or more nodes (e.g., a sub-DAG) in the graph representation. A directional edge from a node (called the parent node) to another node (called the child node) represents a directional relationship between the two nodes. (0008); the DAG may include nodes for technical attributes, fiscal attributes, and geographic attributes (0009); [In order to define a project, a user may start off by defining (or populating) a root node in the graph representation with a value of the project attribute represented by the root node, and step through the nodes down the hierarchy to populate nodes along the way. (0013); The UI themes provided by the graph module 110 also enable users (e.g., domain experts) to create rules and attach rules to nodes in the project templates. In one example, the UI displays rules as visual artifacts (e.g., flags) adjacent to the associated nodes. As a result, nodes that are either not associated (or annotated) with rules or annotated with few rules become apparent to the users, prompting the users to avoid (or reduce) gaps in compliance assessments by ensuring that no rule is missing for such nodes. In addition, by showing the rules integrated in the graphs defining the project, the graph module 110 beneficially enables the users to construct a mental model of project compliance based on the logical structure of the project, which beneficially enables the users to create additional compliance assessment rules. (0015); Rules and project information (e.g., graph representation) can be reused to enhance efficiency (0016); The rule engine 120 dynamically identities rules with condition expressions that can be readily evaluated as the graph representation of a project is populated with information defining the project, and fires those rules with condition expressions satisfied (i.e., condition expressions evaluate to true) (0017); The data store 130 stores data used by the project management system 100. Examples of the data stored in the data store 130 include the project templates, the project representations, and the associated rules (0019)] As described by Brown, a project may be represented (or defined) using a hierarchical directed acyclic graph comprising a root node and a plurality of parent nodes and child nodes in order to assess project compliance with applicable policies, guidelines, specifications, regulations, or legislation. Each node may comprise information associated with one or more attributes and corresponding attribute values, and each attribute of the project may be represented by one or more nodes. A directional node from a parent node to a child node represents a directional relationship between the two nodes. Rules may be attached to nodes, wherein the rule engine may dynamically identify rules with condition expressions that can readily be evaluated as Brown teaches the broadest reasonable interpretation of, wherein each set of requirements comprises isolated requirements and nested, dependent requirements.
Additionally, Chowdhury further discloses:
wherein each set of requirements comprises isolated requirements and nested, dependent requirements
[resolving an ambiguous query includes maintaining a query ontology which may include arranging one or more categories within the query ontology as nodes in a directed acyclic graph. Identifying multiple categories included in the query ontology corresponding to the received query may include identifying multiple categories included in the query ontology that are ancestor or child categories of categories included in the query ontology with which the received query is associated. Selecting one of the identified multiple categories may include selecting a category included in the query ontology that is an ancestor or a child category of one of the identified multiple categories. Supplementing the received query with information associated with the selected category in the query ontology may include supplementing the received query with information associated with the selected ancestor or child category in the query ontology (c2:23-37, Fig. 2A, Fig. 2B, claim categories may be arranged as nodes in a directed acyclic graph so that relationships do not exist between the categories (c6:26-54, c7:20-27; see also c11:47-59, c14:29-34, c18:56-67); When a first category appears above a second category in the ontology 125, the first category may be referred to as a parent category of the second category, and the second category may be referred to as a child category of the first category…In general, an arrow directly from a first category to a second category indicates that the first category is a parent category of the second category. More generally, one or more arrows from a first category to a second category through one or more intermediate categories indicate that the first category is an ancestor category of the second category, and that the second category is a child category of the first category (c6:41-54); categories that are ancestor or child categories of a category that includes a particular query may be referred to as corresponding to the particular query. In the implementation of the ontology 125 illustrated in FIGS. 2A and 2B, each of the categories 205a-205z has only one parent category. However, in other implementations of the ontology 125, each of the categories 205a-205z may have any number parent categories and any number of child categories (c6:65 – c7:5); The queries listed in the query lists 310a and 310b may be associated with the categories 205m and 205y manually or through automatic processes that identify appropriate categories for queries (c7:41-44); relating categories to domains (c5:32-50); The query categories are indicated by a query ontology, such as the query ontology 125 of FIGS. 1, 2A, and 2B, which relates a query to one or more of the categories. In general, the query is resolved to correspond to a subset of the multiple query categories. For example, in typical implementations, the Chowdhury resolving ambiguity by maintaining a query ontology comprises: an ontology comprising one or more categories; relating categories to domains; arranging one or more categories associated with an ontology as nodes in a directed acyclic graph; each of the categories may have any number parent categories and any number of child categories; identifying multiple categories included in the query ontology that are ancestor or child categories of categories included in the ontology; categories may comprise a sub-set of categories; each of the categories may have any number parent categories and any number of child categories; an arrow directly from a first category to a second category indicates that the first category is a parent category of the second category; one or more arrows from a first category to a second category through one or more intermediate categories indicate that the first category is an ancestor category of the second category, and that the second category is a child category of the first category; and categories may be arranged as nodes in a directed acyclic graph so that relationships do not exist between the categories. Additionally, the Examiner notes that Fig. 2A and Fig. 2B of Chowdhury are analogous to Fig. 3 of the instant application. The Examiner asserts the disclosure of Chowdhury teaches the limitation as disclosed by the instant application, wherein the only reference to nested dependencies and orthogonal categories is discussed in paragraph [0046] in reference to Fig. 3 
Augenbraun, Brown, and Chowdhury teaches the broadest reasonable interpretation of the claims, as discussed above.
The motivation and rationale referenced in discussing claims 1 and 12 applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Augenbraun, Brown, and Chowdhury do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

Regarding claim 6, The computing device of claim 1, 
The combination of Augenbraun, Brown, and Chowdhury teaches the limitations of claim 1.
The Examiner notes claim 6 comprises limitations that are substantially similar to the limitations of claim 1. While claim 6 comprises the additional element of, “using a Computer Aided Design (CAD) module,” as related to, “generate, using a Computer Aided Design (CAD) module, at least one document object of the determined type of document object based on the at least one project input associated with the at least one predefined permit requirement,” the Examiner asserts the difference in claim language between the remaining limitations of claim 6 and claim 1 does not serve to distinguish the limitations of claim 6 in a manner wherein the limitations of claim 6 are not taught in 
Augenbraun further discloses:
wherein the rules engine is further configured to: associate at least one project input with at least one predefined permit requirement; evaluate values associated with the at least one predefined permit requirement;
[Whenever a solar energy system is to be installed, forms may be required by the local building department. These forms can be quite complex (e.g., wiring diagrams, structural diagrams, load calculations, etc.) and may require great expertise to fill properly (0156); An application that runs on a device located at the site may also be used for collecting site data. The 3D model may be updated with this information (0162; see also 0158, 0164, 0161, 0214, 0215, 0217); collecting site-specific data and details regarding all needed paperwork for permit applications and construction in a step-by-step process (0157; see also 0215 discussing collecting data based on requirements of some municipalities); The operator may be prevented from continuing with the process until necessary paperwork is completed. Prevention may occur in different formats including requiring the necessary information before allowing operators to continue with information input while preventing generation of the final paperwork (0158); A set of rules may be generated, based on building requirements and other criteria. For example, some jurisdictions require a walkway of a certain width around the edges of a roof. If the jurisdiction of the surface of interest had this particular requirement, this requirement would be added to the set of rules (0145); Conformity to building codes may be calculated and either displayed for an operator, or used as a parameter in the system design rules (0174); An operator may record and input different types of data required by municipalities to complete documentation and paperwork associated with obtaining a permit (0215); parameters may be provided based on constraints and aesthetics (0035; see also 0145, 0149, 0150); “keep-out" regions may be defined by structural needs or regulatory requirements (0031); The "keep-out" area may be added to a model…The "keep-out" area may be defined manually by the operator. The "keep-out" area may also be detected by machine vision software or imported from an existing 3D model such as the CAD of the site where the solar energy system is being installed. The "keep-out" area may be an area in which the user does not place components. Solar energy system components may be algorithmically placed according to a set of rules that includes provisions for these "keep-out" areas (0032); Any rules may be applied to limit placement of solar elements, such as regulatory "keep-out zones" where zoning or other legal restriction prevents the installation of solar panels. Similarly, the maximum desired system size may be limited by statute. Any other rules may also be applied relating to component selection or placement of solar panels. In the user interface, an insolation map of the roof may be overlaid on the 3-D model, and position models of the solar panels may also be overlaid on the 3D model (0167; see also claims 5-9); An application that runs on a device located at the site may also be used for collecting site data. The 3D model may be updated with this information (0162; see also 0158, 0164, 0161, 0214, 0215, 0217); applying rules, such as zoning or legal restrictions, statutes, or other rules, to a 3D model (0167); creating a database of construction permit form templates and merging the templates with the local site data (0156); retrieving a template from a database that indicates boilerplate text and areas where data is to be provided, as per a particular form for a particular community and creating forms and documents from the model data and collected data (0154-0155, 0159); Data from mobile applications and shading analysis may be integrated. Information gathered from multiple inputs linked together may be automatically transferred to the forms and updated (0164); drawings may automatically generated in a format suitable for construction blueprints or construction permits (0033)] The disclosure associated with applying rules and collected site data to a 3D model and the step-by-step process for collecting site-specific data and details regarding all needed paperwork for permit applications and construction and preventing the operator from continuing with the process until necessary paperwork is completed teaches or suggests associating at least one project input with at least one predefined permit requirement and evaluating values associated with the at least one predefined permit requirement.
[evaluate values associated with the at least one predefined permit requirement;] determine a type of document object to be generated based on the evaluated values; and 
[Whenever a solar energy system is to be installed, forms may be required by the local building department. These forms can be quite complex (e.g., wiring diagrams, structural diagrams, load calculations, etc.) and may require great expertise to fill properly (0156); collecting site-specific data and details regarding all needed paperwork for permit applications and construction in a step-by-step process see also 0215 discussing collecting data based on requirements of some municipalities); The operator may be prevented from continuing with the process until necessary paperwork is completed. Prevention may occur in different formats including requiring the necessary information before allowing operators to continue with information input while preventing generation of the final paperwork (0158); creating a database of construction permit form templates and merging the templates with the local site data (0156); retrieving a template from a database that indicates boilerplate text and areas where data is to be provided, as per a particular form for a particular community and creating forms and documents from the model data and collected data (0154-0155, 0159); Data from mobile applications and shading analysis may be integrated. Information gathered from multiple inputs linked together may be automatically transferred to the forms and updated (0164); complex forms (e.g., wiring diagrams, structural diagrams, load calculations, etc.) may be required by the local building department when a solar energy system is to be installed (0156); All necessary forms may be generated automatically (0205; see also 0033, 0154, 0164, 0206, 0212); drawings may automatically generated in a format suitable for construction blueprints or construction permits (0033)] The disclosure associated with the step-by-step process for collecting site-specific data and details regarding all needed paperwork for permit applications and construction, preventing the operator from continuing with the process until necessary paperwork is completed, retrieving a template from a database that indicates boilerplate text and areas where data is to be provided, as per a particular form for a particular community, and creating forms and documents from the model data and collected data teaches or suggests evaluating 
generate, using a Computer Aided Design (CAD) module, at least one document object of the determined type of document object based on the at least one project input associated with the at least one predefined permit requirement.  
[Whenever a solar energy system is to be installed, forms may be required by the local building department. These forms can be quite complex (e.g., wiring diagrams, structural diagrams, load calculations, etc.) and may require great expertise to fill properly (0156); a step-by-step process for collecting data associated with site-specific data and details regarding all needed paperwork for permit applications and construction (0157; see also 0056-0063 discussing sources for the data for the 3D model); retrieving a template from a database that indicates boilerplate text and areas where data is to be provided, as per a particular form for a particular community and creating forms and documents from the model data and collected data (0154-0155, 0159); storing different parametric master drawings as needed for the building permit of different communities (0160); Data from mobile applications and shading analysis may be integrated. Information gathered from multiple inputs linked together may be automatically transferred to the forms and updated (0164); complex forms (e.g., wiring diagrams, structural diagrams, load calculations, etc.) may be required by the local building department when a solar energy system is to be installed (0156); All necessary forms may be generated automatically (0205; see also 0033, 0154, 0164, 0206, 0212); drawings may automatically generated in a format suitable for construction blueprints or construction permits (0033)]
Augenbraun, whenever a solar energy system is to be installed, complex forms (e.g., wiring diagrams, structural diagrams, load calculations, etc.) may be required by the local building department. Predefined permit requirements may comprise constraints, rules, and/or requirements of jurisdictions or municipalities, such as building codes, zoning restrictions, regulatory requirements. Examples of requirements and values associated with requirements may include a walkway of a certain width around the edges of a roof, and, “keep-out” regions or “keep-out” areas, which may be defined manually by the operator or may be imported from an existing 3D model such as the CAD of the site where the solar energy system is being installed, wherein the 3D model comprises applicable rules and requirements. An application that runs on a device located at the site may also be used for collecting site data, wherein data collected at the site may be project input associated with at least one predefined permit requirement, such as on-site measurements of the width of a walkway around the edges of a roof, and as on-site measurements associated with, “keep-out” regions or “keep-out” areas. A database of construction permit form templates may be created, and the templates may be merged with the local site data. The 3D model may be updated with this information. Information gathered from multiple inputs linked together may be automatically transferred to the forms and updated. Drawings may automatically generated in a format suitable for construction blueprints or construction permits. All necessary forms may be generated automatically. As related to the instant claims, the at least one predefined permit requirements may comprise: a drawing, or structural diagram; a walkway of a certain width around the edges of a roof; and “keep-out” regions or “keep-out” areas, wherein the predefined permit requirements may be i.e., a drawing in a format suitable for construction blueprints or construction permits).
The motivation and rationale referenced in discussing claim 1 applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Augenbraun, Brown, and Chowdhury do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

Regarding claim 7, The computing device of claim 1, 
The combination of Augenbraun, Brown, and Chowdhury teaches the limitations of claim 1.
Augenbraun further discloses:
wherein each predefined permit requirement of the set of predefined permit requirements comprises at least one selectable value.  
a set of rules may be generated, based on building requirements and other criteria. Generally, the rules will consist of a union of universal rules, geographically specific rules (e.g., those in a legal jurisdiction), equipment-specific rules (e.g., a particular brand of solar panel and/or mounting system), and user-generated rules (e.g., where a particular surface cannot receive solar panels because of aesthetic considerations) (0145); An operator may select a specific solar collector from a list of vendors and/or specs (e.g., a specific PV panel). The correspondent dimensions and performance specs of the selected solar collector module may be displayed and used for calculations in the system design. The operator also has the option to add custom specs to the list or create a new spec based on an existing item in the list. (0138)] As described by Augenbraun, the set of rules may comprise equipment-specific rules, wherein a particular brand may be selected, wherein particular brands may have specific rules, and an operator may select a specific solar collector from a list of vendors and/or specs, wherein the corresponding dimensions and performance specs of the selected solar collector module may be displayed and used for calculations in the system design, and wherein the operator also has the option to add custom specs to the list or create a new spec based on an existing item in the list. 
Additionally, Augenbraun further discloses:
A model surface shape may be selected by finding the model shape in the database that generates the best figure of merit, (e.g. the smallest sum of squared errors) with respect to the 3D model data across the entire surface being modeled (0049); Solar energy system components may be selected from a database and positioned as necessary to meet all rules and to maximize payback. Many known algorithms may be used to meet the established criteria (0147); Mounting options of solar collectors in portrait and landscape orientations may be provided. Also, the solar collectors may be placed at non-parallel angles to maximum solar energy collection. Collectors may also be tilted (0148); Analysis may be provided in terms of economic value for solar energy system installation with automatic placement compared to a user selected layout. Aesthetic appeal of solar energy system layouts, for example, may be important to some consumers (0149); Comparisons may be made between economic values of solar energy systems based on different solar collector models/specs. The economic comparison may include values such as solar collector cost, installation cost, inverter cost, wiring cost, mounting system cost, electricity generated per time period, maintenance cost, warranty cost, monitoring cost, etc. Additional values, such as value of specific brand or aesthetics, can be added or adjusted by user (0150); The time value of solar energy system installation may also be considered based on the underlying surface structure condition. Factors considered may include, but are not limited to, solar energy system re-installation cost, savings from electricity payments, pricing trends of solar energy systems, replacement cost of the underlying surface, etc. For example, replacement cost may be a factor if a roof has five years of useful life left. An exemplary consideration may now but change the roof and re-install the solar energy system five years later or to wait five years to replace the roof and install a new solar energy system at that time (0151); Any rules may be applied to limit placement of solar elements, such as regulatory "keep-out zones" where zoning or other legal restriction prevents the installation of solar panels. Similarly, the maximum desired system size may be limited by statute. Any other rules may also be applied relating to component selection or placement of solar panels (0167); It may be desirable to describe structural components for system design or for permit application purposes. If so, the system may present operators with a representation of common structural embodiments for a particular component. Examples of such components include roof trusses, in which there are several classes of designs that are commonly employed, and roofs, where often specific shapes, such as triangles, trapezoids, and parallelograms are common. An expert system that further prompts the operator for other information about the structural component may also be provided. The initial selection may be cross-checked against the input data to catch any potential errors. Further changes may be suggested to the selection or data entered where there is some mismatch between what is entered and what is expected (0220); In some instances, the representation may be graphical--a set of images, which may or may not include text that the operator selects. In some instances, there may be an alternate selection that allows an operator to select a type that is not represented. Upon selection of this option, the operator may enter the particular data for the component of interest. The expert system may infer present options to the operator based on those measurements (0221)] As such, Augenbraun discloses a plurality of examples wherein predefined permit requirements of the set of predefined permit requirements comprises at least one selectable value. As such, the disclosure teaches or suggests each predefined permit requirement of the set of predefined permit requirements comprises at least one selectable value.
The motivation and rationale referenced in discussing claim 1 applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Augenbraun, Brown, and Chowdhury do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

Regarding claim 8, The computing device of claim 7, 
The combination of Augenbraun, Brown, and Chowdhury teaches the limitations of claim 7.
Augenbraun further discloses:
wherein the rules engine is further configured to: receive and store in the memory rule settings; and 
receive and store in the memory a rules data structure comprising a set of predefined permit requirements per each jurisdiction across a plurality of jurisdictions.”
Additionally, Augenbraun further discloses:
[A set of rules may be used, including any combination of the following: desired limits on system size; desired limits on energy cost per unit time, such as price per kilowatt-hour; attributes, including but not limited to size, weight, area, and efficiency; site specific knowledge such as the location of the electric service; and local regulations and restrictions (0169); a set of rules may be generated, based on building requirements and other criteria. Generally, the rules will consist of a union of universal rules, geographically specific rules (e.g., those in a legal jurisdiction), equipment-specific rules (e.g., a particular brand of solar panel and/or mounting system), and user-generated rules (e.g., where a particular surface cannot receive solar panels because of aesthetic considerations) (0145)] This disclosure teaches or suggests receiving and storing in the memory a rules data structure comprising a set of predefined permit requirements per each jurisdiction across a plurality of jurisdictions.
based on the received rule settings, traverse the rules data structure to select at least one value of the at least one selectable value for each predefined permit requirement of the set of predefined permit requirements.  
[An operator may select a specific solar collector from a list of vendors and/or specs (e.g., a specific PV panel). The correspondent dimensions and performance specs of the selected solar collector module may be displayed and used for calculations in the system design. The operator also has the option to add custom specs to the list or create a new spec based on an existing item in the list. (0138)] As described by Augenbraun, the set of rules may comprise equipment-specific rules, wherein a particular brand may be selected, wherein particular brands may have specific rules, and an operator may select a specific solar collector from a list of vendors and/or specs, wherein the corresponding dimensions and performance specs of the selected solar collector module may be displayed and used for calculations in the system design, and wherein the operator also has the option to add custom specs to the list or create a new spec based on an existing item in the list. 
Additionally, Augenbraun further discloses:
[A model surface shape may be selected by finding the model shape in the database that generates the best figure of merit, (e.g. the smallest sum of squared errors) with respect to the 3D model data across the entire surface being modeled (0049); Solar energy system components may be selected from a database and positioned as necessary to meet all rules and to maximize payback. Many known algorithms may be used to meet the established criteria (0147); Mounting options of solar collectors in portrait and landscape orientations may be provided. Also, the solar collectors may be placed at non-parallel angles to maximum solar energy collection. Collectors may also be tilted. (0148); Analysis may be provided in terms of economic value for solar energy system installation with automatic placement compared to a user selected layout. Aesthetic appeal of solar energy system layouts, for example, may be important to some consumers (0149); Comparisons may be made between economic values of solar energy systems based on different solar collector models/specs. The economic comparison may include values such as Additional values, such as value of specific brand or aesthetics, can be added or adjusted by user. (0150); The time value of solar energy system installation may also be considered based on the underlying surface structure condition. Factors considered may include, but are not limited to, solar energy system re-installation cost, savings from electricity payments, pricing trends of solar energy systems, replacement cost of the underlying surface, etc. For example, replacement cost may be a factor if a roof has five years of useful life left. An exemplary consideration may concern whether it may be more economical to install the solar energy system now but change the roof and re-install the solar energy system five years later or to wait five years to replace the roof and install a new solar energy system at that time (0151); Any rules may be applied to limit placement of solar elements, such as regulatory "keep-out zones" where zoning or other legal restriction prevents the installation of solar panels. Similarly, the maximum desired system size may be limited by statute. Any other rules may also be applied relating to component selection or placement of solar panels (0167); It may be desirable to describe structural components for system design or for permit application purposes. If so, the system may present operators with a representation of common structural embodiments for a particular component. Examples of such components include roof trusses, in which there are several classes of designs that are commonly employed, and roofs, where often specific shapes, such as triangles, trapezoids, and parallelograms are common. An expert system that further prompts the operator for other information about the structural component may also be provided. The initial selection may be cross-checked against the input data to catch any potential errors. Further changes may be suggested to the selection or data entered where there is some mismatch between what is entered and what is expected (0220); In some instances, the representation may be graphical--a set of images, which may or may not include text that the operator selects. In some instances, there may be an alternate selection that allows an operator to select a type that is not represented. Upon selection of this option, the operator may enter the particular data for the component of interest. The expert system may infer structure from measurements and present options to the operator based on those measurements (0221)] As such, the disclosure associated with selecting a surface shape, mounting options, the analysis of selected layouts as related to economic value and aesthetic appeal, comparisons between systems based on models and specs, and adjusting values of a specific brand or aesthetics teaches or suggests traversing the rules data structure to select at least one value of the at least one selectable value for each predefined permit requirement of the set of predefined permit requirements based on the received rule settings.
The motivation and rationale referenced in discussing claim 7 applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Augenbraun, Brown, and Chowdhury do not interfere with each other, the 

Regarding claim 9, The computing device of claim 1, 
The combination of Augenbraun, Brown, and Chowdhury teaches the limitations of claim 1.
Augenbraun further discloses:
further comprising: a database storing at least one of: 	
data representing physical components and materials used to build a solar panel system; and a library of symbols used to create document objects.  
[a database of objects representing models, classes, etc., of various solar system components and their attributes (0105); Drawings for the building permit may be created from the 3D model data, shading data, automatic system design, and the answers provided to the questions described above. These drawings may be pre-defined with parametric modifiers. For example, an electrical diagram may contain an AC disconnect and wiring from the panels to the AC disconnect, while the number of solar panels and inverters may be generated parametrically, pre-wired together in a predefined way. The data for the parameters may be retrieved from the data set that was created and entered for the particular solar energy system for which building permits are being submitted. The master parametric drawing may be retrieved from a database, which stores different parametric master drawings as needed for the building permit of different communities. In some embodiments of the invention, an additional layer of indirection may be included (e.g., master drawing of the electrical system may be retrieved and may be parametrically customized with data for this particular system (0160)] The disclosure associated with a database of objects representing models, classes, etc., of various solar system components and their attributes, drawings predefined with parametric modifiers, retrieving the data for the parameters from the data set that was created and entered for the particular solar energy system for which building permits are being submitted, retrieving the master parametric drawing from a database which stores different parametric master drawings as needed for the building permit of different communities teaches or suggests a database storing data representing physical components and materials used to build a solar panel system.
Additionally, Augenbraun further discloses:
[A model surface shape may be selected by finding the model shape in the database that generates the best figure of merit, (e.g. the smallest sum of squared errors) with respect to the 3D model data across the entire surface being modeled (0049); Solar energy system components may be selected from a database and positioned as necessary to meet all rules and to maximize payback. Many known algorithms may be used to meet the established criteria (0147); It may be desirable to describe structural components for system design or for permit application purposes. If so, the system may present operators with a representation of common structural embodiments for a particular component. Examples of such components include roof trusses, in which there are several classes of designs that are commonly employed, and roofs, where often specific shapes, such as triangles, trapezoids, and parallelograms are common. An expert system that further prompts the operator for other information about the structural component may also be provided. The initial selection may be cross-checked against the input data to catch any potential errors. Further changes may be suggested to the selection or data entered where there is some mismatch between what is entered and what is expected (0220); In some instances, the representation may be graphical--a set of images, which may or may not include text that the operator selects. In some instances, there may be an alternate selection that allows an operator to select a type that is not represented. Upon selection of this option, the operator may enter the particular data for the component of interest. The expert system may infer structure from measurements and present options to the operator based on those measurements (0221)] The disclosure associated with selecting a model surface shape by finding the model shape in the database that generates the best figure of merit with respect to the 3D model data and selecting solar energy system components from a database teaches or suggests a database storing data representing physical components and materials used to build a solar panel system.
The motivation and rationale referenced in discussing claim 1 applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Augenbraun, Brown, and Chowdhury do not interfere with each other, the 

Regarding claim 10, The computing device of claim 1, 
The combination of Augenbraun, Brown, and Chowdhury teaches the limitations of claim 1.
Augenbraun further discloses:
wherein the at least one document object comprises at least one of: 
	a text box; a static image; and audio/visual content.  
[drawings may automatically generated in a format suitable for construction blueprints or construction permits, and that may include dimensions for some or all lines. The site drawings may be generated or printed on a background template that includes static fields that are the same for every page of the document, such as, for example, a title block and an address block (0033)]
The motivation and rationale referenced in discussing claims 1 applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Augenbraun, Brown, and Chowdhury do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

claim 11, The computing device of claim 1, 
The combination of Augenbraun, Brown, and Chowdhury teaches the limitations of claim 1.
Augenbraun further discloses:
wherein the at least one document object comprises at least one of: 
	a dynamically generated solar panel installation plan; a schematic; and a wiring diagram.  
[Whenever a solar energy system is to be installed, forms may be required by the local building department. These forms can be quite complex (e.g., wiring diagrams, structural diagrams, load calculations, etc.) (0156); Conformity to building codes may be calculated and either displayed for an operator, or used as a parameter in the system design rules (0174); using data concerning a particular geographic area (0183); storing different parametric master drawings as needed for the building permit of different communities (0160); creating a database of construction permit form templates and merging the templates with the local site data (0156); retrieving a template from a database that indicates boilerplate text and areas where data is to be provided, as per a particular form for a particular community and creating forms and documents from the model data and collected data (0154-0155, 0159); Data from mobile applications and shading analysis may be integrated. Information gathered from multiple inputs linked together may be automatically transferred to the forms and updated (0164); drawings may automatically generated in a format suitable for construction blueprints or construction permits (0033); generating reports and paperwork required by local authorities such as zoning commissions, etc. (0232); All see also 0033, 0154, 0164, 0206, 0212); Drawings for the building permit may be created from the 3D model data, shading data, automatic system design, and the answers provided to the questions described above. These drawings may be pre-defined with parametric modifiers. For example, an electrical diagram may contain an AC disconnect and wiring from the panels to the AC disconnect, while the number of solar panels and inverters may be generated parametrically, pre-wired together in a predefined way. The data for the parameters may be retrieved from the data set that was created and entered for the particular solar energy system for which building permits are being submitted. The master parametric drawing may be retrieved from a database, which stores different parametric master drawings as needed for the building permit of different communities. In some embodiments of the invention, an additional layer of indirection may be included (e.g., the database for Palo Alto, Calif. may indicate that a three-line electrical drawing must be included). Therefore, a three-line parametric master drawing of the electrical system may be retrieved and may be parametrically customized with data for this particular system (0160)] As described by Augenbraun, the wiring diagram generated by the 3D model is a document object, wherein the document object may be merged with a template in order to generate a complex form (i.e., a wiring diagram) in a format suitable for construction blueprints or construction permits.
The motivation and rationale referenced in discussing claim 1 applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their Augenbraun, Brown, and Chowdhury do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

Regarding claim 15, The computer-implemented method of claim 12, 
The combination of Augenbraun, Brown, and Chowdhury teaches the limitations of claim 12.
Augenbraun further discloses:
wherein generating the document objects comprises generating a static element.
[drawings may automatically generated in a format suitable for construction blueprints or construction permits, and that may include dimensions for some or all lines. The site drawings may be generated or printed on a background template that includes static fields that are the same for every page of the document, such as, for example a title block and an address block (0033)] Generating a title block and address block may be interpreted as generating document objects in the form of static elements.
The motivation and rationale referenced in discussing claim 12 applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the Augenbraun, Brown, and Chowdhury do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

	Regarding claim 16, The computer-implemented method of claim 12, 
The combination of Augenbraun, Brown, and Chowdhury teaches the limitations of claim 12.
Augenbraun further discloses:
	wherein generating the document objects comprises dynamically linking to at least one content source.
	[Additional data may be from third party sources (0231; see also 0023); a model or tool may include data from a number of sources, including but not limited to the National Aeronautics and Space Administration (NASA) and the National Oceanic and Atmospheric Administration (NOAA), among many others (0102); communication with a model or tool may occur through an application programming interface or a database (0103); creating a database of construction permit form templates and merging the templates with the local site data (0156); The data for the 3D model may come from a number of information sources (0056-0063); Data from multiple sources may be combined into a single dataset (0064); Fusing Data from Multiple Sources with the 3D Model – including GPS data, photographic images, and a map image (0075-0083); Each form or document may be created by retrieving a template from a database that indicates boilerplate text and areas where data is to be provided, as per a particular form for a particular community. The template may which text item to retrieve for the particular blank (0159; see also 0154-0156); Information gathered from multiple inputs linked together may be automatically transferred to the forms and updated (0164); a web-based form may be used to collect information from users (0166); The data for the parameters may be retrieved from the data set that was created and entered for the particular solar energy system for which building permits are being submitted…a three-line parametric master drawing of the electrical system may be retrieved and may be parametrically customized with data for this particular system (0160); Information may be updated across the data types, inputs, and outputs. When changes are made to any data type, resulting updates may be made to linked data types (0144)] The disclosure associated with: collecting data from third party sources; a model or tool including data from a number of sources and communicating through an application programming interface or a database; the data for the 3D model coming from a number of information sources; fusing data from multiple sources with the 3D model; retrieving the data for the parameters from the data set that was created and entered for the particular solar energy system for which building permits are being submitted; a web-based form for collecting information from users; and linking together information gathered from multiple inputs and automatically transferring the linked information and updating the forms teaches or suggests dynamically linking to at least one content source.
Additionally, Brown further discloses:
wherein generating the document objects comprises dynamically linking to at least one content source.
[FIG. 1 illustrates one implementation of a system architecture for a project management system 100 that dynamically assesses compliance risks of a project and provides guidance regarding the detected compliance risks. Compliance may refer to a state of a project in which the project is in accordance with applicable policies, guidelines, specifications, regulations, or legislation (0007); Different types of projects (e.g., marketing campaign, corporate finance, research and development) can have different project templates. Alternatively or additionally, the graph representation can be generated by reusing a pre-existing graph representation (e.g., of a similar project), or be dynamically defined (or created) as information about the project is provided (e.g., by a user creating the project). (0011); The rule engine 120 dynamically identifies rules with condition expressions that can be readily evaluated as the graph representation of a project is populated with information defining the project, and fires those rules with condition expressions satisfied (i.e., condition expressions evaluate to true). In one example, while a user is defining a project by populating the corresponding graph representation, the rule engine 120 continuously examines the available project information to dynamically identify rules whose condition expressions can be evaluated based on the partial information (0017)] The disclosure associated with dynamically assessing compliance risks of a project and providing guidance regarding the detected compliance risks, different types of project templates, dynamically defining (or creating) graph representations as information about the project is provided, and dynamically identifying dynamically linking to at least one content source.
The motivation and rationale referenced in discussing claim 12 applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Augenbraun, Brown, and Chowdhury do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

	Regarding claim 17, The computer-implemented method of claim 12, 
The combination of Augenbraun, Brown, and Chowdhury teaches the limitations of claim 12.
Augenbraun further discloses:
wherein the at least one content source comprises at least one of a database and an Internet-accessible server.
[Additional data may be from third party sources (0231; see also 0023); A connection to external information (e.g., a business server) or an interface to other shading software or databases may be provided (0163); a model or tool may include data from a number of sources, including but not limited to the National Aeronautics and Space Administration (NASA) and the National Oceanic and communication with a model or tool may occur through an application programming interface or a database (0103); a web-based form may be used to collect information from users (0166); Each form or document may be created by retrieving a template from a database that indicates boilerplate text and areas where data is to be provided, as per a particular form for a particular community. The template may contain instructions as to how to create the information to fill in the places where data must be provided (e.g., how to calculate a value from the known information) or which text item to retrieve for the particular blank (0159; see also 0154-0156); Information gathered from multiple inputs linked together may be automatically transferred to the forms and updated (0164); The data for the parameters may be retrieved from the data set that was created and entered for the particular solar energy system for which building permits are being submitted…a three-line parametric master drawing of the electrical system may be retrieved and may be parametrically customized with data for this particular system (0160); In some instances, the interface may be a thin client. A thin client is a term known to those skilled in the art and refers to an interface that provides little or no processing, and simply acts as a data capture mechanism that passes the information to a system on a different electronic device, computer or server (0210); The interface may also be a hybrid client. A hybrid client is a term known to those skilled in the art and refers to an interface that provides some but not all of the processing on the same electronic device on which the interface is installed. A hybrid client may provide aspects of both a thin client and a fat client. For example, the insolation map and price comparison may be calculated by  a web-based form for collecting information from users; a model or tool including data from a number of sources and communicating through an application programming interface or a database;  teaches or suggests the at least one content source comprising at least one of a database and an Internet-accessible server.
The motivation and rationale referenced in discussing claim 12 applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Augenbraun, Brown, and Chowdhury do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

	Regarding claim 18, The computer-implemented method of claim 12, 
The combination of Augenbraun, Brown, and Chowdhury teaches the limitations of claim 12.
Augenbraun further discloses:
further comprising: receiving, at the memory, a set of rule settings, wherein the traversal of the rules data structure selects at least one value for each predefined permit requirement based on the set of rule settings.
The limitations above are taught by addressing the substantially similar claim 8 limitations of, “receive and store in the memory rule settings; and based on the received rule settings, 	traverse the rules data structure to select at least one value of the at least one selectable value for each predefined permit requirement of the set of predefined permit requirements.” The combination of Augenbraun, Brown, and Chowdhury teaches the limitations of claims 8 and 12.
The motivation and rationale referenced in discussing claims 8 and 12 applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Augenbraun, Brown, and Chowdhury do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

	Regarding claim 20, The computer-implemented method of claim 19, 
The combination of Augenbraun, Brown, and Chowdhury teaches the limitations of claim 19.
Augenbraun further discloses:
further comprising: dynamically linking the rules data structure to at least one external database over at least one communications path; and 
	[Additional data may be from third party sources (0231; see also 0023); a model or tool may include data from a number of sources, including but not limited to the National Aeronautics and Space Administration (NASA) and the National Oceanic and Atmospheric Administration (NOAA), among many others (0102); communication with a model or tool may occur through an application programming interface or a database (0103); creating a database of construction permit form templates and merging the templates with the local site data (0156); The data for the 3D model may come from a number of information sources (0056-0063); Data from multiple sources may be combined into a single dataset (0064); Fusing Data from Multiple Sources with the 3D Model – including GPS data, photographic images, and a map image (0075-0083); a web-based form may be used to collect information from users (0166); Each form or document may be created by retrieving a template from a database that indicates boilerplate text and areas where data is to be provided, as per a particular form for a particular community. The template may contain instructions as to how to create the information to fill in the places where data must be provided (e.g., how to calculate a value from the known information) or which text item to retrieve for the particular blank (0159; see also 0154-0156); Information gathered from multiple inputs linked together may be automatically transferred to the forms and updated (0164); The data for the parameters may be retrieved from the data set that was created and entered for the particular solar energy system for which building permits are being submitted…a three-line parametric master drawing of the electrical system may be retrieved and may be parametrically customized with data for this particular system (0160); Information may be updated across the data types, inputs, and outputs. When changes are made to any data type, resulting updates may be made to linked data types (0144)] The disclosure associated with collecting data from third party sources; a model or tool including data from a number of sources and communicating through an application programming interface or a database; the data for the 3D model coming from a number of information sources; fusing data from multiple sources with the 3D model; retrieving the data for the parameters from the data set that was created and entered for the particular solar energy system for which building permits are being submitted; a web-based form for collecting information from users; and linking together information gathered from multiple inputs and automatically transferring the linked information and updating the forms teaches or suggests dynamically linking the rules data structure to at least one external database over at least one communications path.
automatically updating the rules data structure upon detecting a change in the at least one external database.  
[Additional data may be from third party sources (0231; see also 0023); a model or tool may include data from a number of sources, including but not limited to the National Aeronautics and Space Administration (NASA) and the National Oceanic and Atmospheric Administration (NOAA), among many others (0102); communication with a model or tool may occur through an application programming interface or a database (0103); creating a database of construction permit form templates and merging the templates with the local site data (0156); The data for the 3D model may come from a number of information sources (0056-0063); Data from multiple sources may be combined into a single dataset (0064); Fusing Data from Multiple Sources with the 3D Model – including GPS data, photographic images, and a map image (0075-0083); The data for the parameters may be retrieved from the data set that was created and entered for the particular solar energy system for which building permits are being submitted. The master parametric drawing may be retrieved from a database, which stores different parametric master drawings as needed for the building permit of different communities. In some embodiments of the invention, an additional layer of indirection may be included (e.g., the database for Palo Alto, Calif. may indicate that a three-line electrical drawing must be included). Therefore, a three-line parametric master drawing of the electrical system may be retrieved and may be parametrically customized with data for this particular system (0160); Information may be updated across the data types, inputs, and outputs. When changes are made to any data type, resulting updates may be made to linked data types (0144); The database objects may be modified individually or in sets (0107); Objects may be inserted from an independent database into the 3D model (0192)] The disclosure associated with collecting data from third party sources; a model or tool including data from a number of sources and communicating through an application programming interface or a database; fusing data from multiple sources with the 3D model; retrieving the data for the parameters from the data set that was created and entered for the particular solar energy system for which building permits are being submitted; modifying database objects individually or in sets; and inserting objects from automatically updating the rules data structure upon detecting a change in the at least one external database
Additionally, Augenbraun further discloses:
[A set of rules may be generated, based on building requirements and other criteria. Generally, the rules will consist of a union of universal rules, geographically specific rules (e.g., those in a legal jurisdiction), equipment-specific rules (e.g., a particular brand of solar panel and/or mounting system), and user-generated rules (e.g., where a particular surface cannot receive solar panels because of aesthetic considerations) (0145); A database of construction permit form templates may be created. For each solar site, the templates may be merged with the local site data (0155); templates may be merged with user-generated outlines and any other data that has been collected or generated (0033); In some cases, it may be possible that new regulations, measurement techniques, or other factors will require that all objects be updated with new information or new attributes. In such cases, attribute values or even new types of attributes may be added to the database objects according to processes known to those skilled in the art (0107); The database objects may be modified individually or in sets (0107); Objects may be inserted from an independent database into the 3D be automatically transferred to the forms and updated (0164); changes can be made on any level from the local level (e.g., for all systems within a specific zip code) to the national or even global level. For example, the changes may include modification of parameters of a model or a weight within a neural network (0112); models may time according to either a predetermined algorithm or through metrics that are collected at the site (0135); In the user interface, an operator models for solar energy systems output may be dynamically changed in response to some level of statistical significant deviation of actual performance from predicted performance. The changes can be made on any level (e.g., all systems within a specific zip code) to the national and global level (0112)] As described by Augenbraun, a template used for generating required forms and documents may be interpreted as a rules data structure stored in a database, wherein the templates may comprise data objects and regions for data objects to be added to the template, and objects may be inserted from an independent database. New regulations will require that all objects be updated with new information or new attributes. New regulations may be interpreted as comprising new permit requirements. New permit requirements may comprise new values for corresponding to a predefined permit requirement and changes in the predefined value corresponding to a predefined permit requirement. New information or new attributes may be interpreted as comprising new values for corresponding to a predefined permit requirement and changes in the predefined value corresponding to a predefined permit requirement. New regulations requiring that all editing the rules data structure. As such, the disclosure teaches or suggests editing the rules data structure upon detecting a new permit requirement; a new value for corresponding to a predefined permit requirement; and a change in the predefined value corresponding to a predefined permit requirement. The disclosure associated with teaches or suggests automatically updating the rules data structure upon detecting a change in the at least one external database.
The motivation and rationale referenced in discussing claim 19 applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Augenbraun, Brown, and Chowdhury do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

Regarding claim 21, The computer-implemented method of claim 19, 
The combination of Augenbraun, Brown, and Chowdhury teaches the limitations of claim 19.
Augenbraun further discloses:
further comprising: presenting, using an I/O device of the computing device, an interactive version of the rules data structure to a user of a computing device.  
[An application that runs on a device located at the site may also be used for collecting site data. The 3D model may be updated with this information (0162; see also 0158, 0164, 0161, 0214, 0215, 0217); collecting site-specific data and details regarding all needed paperwork for permit applications and construction in a step-by-step process (0157; see also 0215 discussing collecting data based on requirements of some municipalities); The operator may be prevented from continuing with the process until necessary paperwork is completed. Prevention may occur in different formats including requiring the necessary information before allowing operators to continue with information input while preventing generation of the final paperwork (0158); a web-based form may be used to collect information from users (0166); An operator may select a specific solar collector from a list of vendors and/or specs (e.g., a specific PV panel). The correspondent dimensions and performance specs of the selected solar collector module may be displayed and used for calculations in the system design. The operator also has the option to add custom specs to the list or create a new spec based on an existing item in the list (0138); In the user interface, an operator may place selected solar collector modules on a surface in an aerial image or energy map. The operator may be able to move the solar collectors around, change orientations, align multiple solar collectors, or change the specifications of the selected solar collectors (0139)] The disclosure associated with an application that runs on a device located at the site may also be used for collecting site data; collecting site-specific data and details regarding all needed paperwork for permit applications and construction in a step-by-step process comprising requiring the necessary information before allowing operators to continue with information input while preventing generation of the final paperwork, and a web-based form used to collect information from users teaches or suggests presenting, using an I/O device of the computing device, an interactive version of the rules data structure to a user of a computing device.
Additionally, the Examiner notes the discussion of claim 7, claim 8, and claim 18, as related to predefined permit requirements comprising at least one selectable value teaches or suggests presenting, using an I/O device of the computing device, an interactive version of the rules data structure to a user of a computing device (see, for example, the disclosure of Augenbraun regarding an operator selecting system components (0147), mounting options (0148), selected layout (0149) comparisons between models/specs, and additional values, such as value of specific brand or aesthetics, can be added or adjusted by user (0150)). 
The motivation and rationale referenced in discussing claim 19 applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Augenbraun, Brown, and Chowdhury do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

claim 22, The computer-implemented method of claim 21, 
The combination of Augenbraun, Brown, and Chowdhury teaches the limitations of claim 21.
Note: The Examiner notes the language of the limitations in bold, below, is interpreted as an intended use. The statement of purpose or intended use does not differentiate the claimed invention from prior art that teaches the claimed functions (See MPEP 2111.05, MPEP 2114). Nonetheless, in the interest of compact prosecution, the Examiner notes the intended use is taught by prior art, as previously discussed. Additionally, the Examiner notes, “entering a set of rules for a particular project,” may comprise, “entering a set of rules for a particular jurisdiction,” in that the rules for a particular project may comprise rules for the particular jurisdiction associated with the project.
Augenbraun further discloses:
further comprising at least one of: 
entering a set of rules for a particular project in order to generate one or more document objects related to that project; and 
entering a set of rules for a particular jurisdiction to save those values for use in a later project or projects.  
[An application that runs on a device located at the site may also be used for collecting site data. The 3D model may be updated with this information (0162; see also 0158, 0164, 0161, 0214, 0215, 0217); a step-by-step process for collecting data associated with site-specific data and details regarding all needed paperwork for permit applications and construction (0157; see also 0215 discussing requirements of some municipalities); A set of rules may be generated, based on building requirements and other criteria. For example, some jurisdictions require a walkway of a certain width around the edges of a roof. If the jurisdiction of the surface of interest had this particular requirement, this requirement would be added to the set of rules. Generally, the rules will consist of a union of universal rules, geographically specific rules (e.g., those in a legal jurisdiction), equipment-specific rules (e.g., a particular brand of solar panel and/or mounting system), and user-generated rules (e.g., where a particular surface cannot receive solar panels because of aesthetic considerations) (0145); retrieving a template from a database that indicates boilerplate text and areas where data is to be provided, as per a particular form for a particular community and creating forms and documents from the model data and collected data (0154-0155, 0159); A set of rules may be used, including local regulations and restrictions (0169); applying rules, such as zoning or legal restrictions, statutes, or other rules, to a 3D model (0167)] The disclosure associated with: a step-by-step process for collecting data associated with site-specific data and details regarding all needed paperwork for permit applications and construction and generating a set of rules based on building requirements and other criteria comprising geographically specific rules; applying rules, such as zoning or legal restrictions, statutes, or other rules, to a 3D model; and retrieving a template from a database that indicates boilerplate text and areas where data is to be provided, as per a particular form for a particular community and creating forms and documents from the model data and collected data teaches entering a set of rules for a particular project in a plurality of data structures in order to generate one or 
The motivation and rationale referenced in discussing claim 21 applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Augenbraun, Brown, and Chowdhury do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

Regarding claim 23, The computer-implemented method of claim 21, 
The combination of Augenbraun, Brown, and Chowdhury teaches the limitations of claim 21.
Augenbraun further discloses:
further comprising: adding at least one of permit requirement and corresponding value to the rules data structure; and 
storing the at least one of permit requirement and corresponding value in a database.  
[A database of construction permit form templates may be created. For each solar site, the templates may be merged with the local site data (0155); templates may be merged with user-generated outlines and any other data that has been collected or generated (0033); In some cases, it may be possible that new regulations, measurement techniques, or other factors will require that all objects be updated with new information or new attributes. In such cases, attribute values or even new types of attributes may be added to the database objects according to processes known to those skilled in the art (0107)] The disclosure associated with new regulations requiring that all objects be updated with new information or new attributes and merging templates with user-generated outlines and any other data that has been collected or generated teaches or suggests adding at least one of permit requirement and corresponding value to the rules data structure and storing the at least one of permit requirement and corresponding value in a database.   
Additionally, Augenbraun further discloses:
[some jurisdictions require a walkway of a certain width around the edges of a roof. If the jurisdiction of the surface of interest had this particular requirement, this requirement would be added to the set of rules (0145); “keep-out" regions may be defined by structural needs or regulatory requirements (0031); applying rules, such as zoning or legal restrictions, statutes, or other rules, to a 3D model (0167; see also 0160); The data for the parameters may be retrieved from the data set that was created and entered for the particular solar energy system for which building permits are being submitted. The master parametric drawing may be retrieved from a database, which stores different parametric master drawings as needed for the building permit of different communities. In some embodiments of the invention, an additional layer of indirection may be included (e.g., the database for Palo Alto, Calif. may indicate that a three-line electrical drawing must be included). Therefore, a three-line parametric master drawing of the electrical system may be retrieved and may be parametrically customized with data for this particular system (0160)] The disclosure associated with: some jurisdictions requiring a walkway of a certain width around the edges of a roof; “keep-out" regions defined by structural needs or regulatory requirements; applying rules to a 3D model and storing different parametric master drawings as needed for the building permit of different communities teaches or suggests adding at least one of permit requirement and corresponding value to the rules data structure and storing the at least one of permit requirement and corresponding value in a database.   
The motivation and rationale referenced in discussing claim 21 applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Augenbraun, Brown, and Chowdhury do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

Regarding claim 24, The computer-implemented method of claim 23, 
The combination of Augenbraun, Brown, and Chowdhury teaches the limitations of claim 23.
Augenbraun further discloses:
further comprising: propagating the at least one of permit requirement and corresponding value to the rules engine stored in the memory; and 
creating by the rules engine, using the processor, at least one new document object corresponding to the at least one of permit requirement and corresponding value. 
 [creating a database of construction permit form templates and merging the templates with the local site data (0156); retrieving a template from a database that indicates boilerplate text and areas where data is to be provided, as per a particular form for a particular community and creating forms and documents from the model data and collected data (0154-0155, 0159); generating site drawings in a format suitable for permits (0033); Drawings for the building permit may be created from the 3D model data, shading data, automatic system design, and the answers provided to the questions described above. These drawings may be pre-defined with parametric modifiers. For example, an electrical diagram may contain an AC disconnect and wiring from the panels to the AC disconnect, while the number of solar panels and inverters may be generated parametrically, pre-wired together in a predefined way. The data for the parameters may be retrieved from the data set that was created and entered for the particular solar energy system for which building permits are being submitted. The master parametric drawing may be retrieved from a database, which stores different parametric master drawings as needed for the building permit of different communities. In some embodiments of the invention, an additional layer of indirection may be included (e.g., the database for Palo Alto, Calif. may indicate that a three-line electrical drawing must be included). Therefore, a three-line parametric master drawing of the electrical system may be retrieved and may be parametrically customized with data for this particular system (0160)] The disclosure associated with: the 3D model data comprising predefined parametric modifiers; data for the parameters being retrieved from the data set that was created and entered for the particular solar energy system for which building permits are being submitted; storing different parametric master drawings as needed for the building permit of different communities; and parametrically customizing a master drawing with data for a particular system teaches or suggests propagating the at least one of permit requirement and corresponding value to the rules engine stored in the memory and creating by the rules engine, using the processor, at least one new document object corresponding to the at least one of permit requirement and corresponding value. 
The motivation and rationale referenced in discussing claim 23 applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Augenbraun, Brown, and Chowdhury do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

Regarding claim 25, The computer-implemented method of claim 24, 
The combination of Augenbraun, Brown, and Chowdhury teaches the limitations of claim 24.
Augenbraun further discloses:
further comprising: propagating the at least one of permit requirement and corresponding value to a composing engine stored in the memory; and 
[Drawings for the building permit may be created from the 3D model data, shading data, automatic system design, and the answers provided to the questions described above. These drawings may be pre-defined with parametric modifiers. For example, an electrical diagram may contain an AC disconnect and wiring from the panels to the AC disconnect, while the number of solar panels and inverters may be generated parametrically, pre-wired together in a predefined way. The data for the parameters may be retrieved from the data set that was created and entered for the particular solar energy system for which building permits are being submitted. The master parametric drawing may be retrieved from a database, which stores different parametric master drawings as needed for the building permit of different communities. In some embodiments of the invention, an additional layer of indirection may be included (e.g., the database for Palo Alto, Calif. may indicate that a three-line electrical drawing must be included). Therefore, a three-line parametric master drawing of the electrical system may be retrieved and may be parametrically customized with data for this particular system (0160)] The disclosure associated with: the 3D model data comprising predefined parametric modifiers; data for the parameters being retrieved from the data set that was created and entered for the particular solar energy system for which building permits are being submitted; storing different parametric master drawings as needed for the building permit of different communities; and parametrically customizing a master drawing with propagating the at least one of permit requirement and corresponding value to a composing engine stored in the memory. 
determining by the composing engine, using the processor, where to populate the at least one new document object into a page template for a permit set.
[creating a database of construction permit form templates and merging the templates with the local site data (0156); retrieving a template from a database that indicates boilerplate text and areas where data is to be provided, as per a particular form for a particular community and creating forms and documents from the model data and collected data (0154-0155, 0159); generating site drawings in a format suitable for permits (0033); retrieving a template from a database that indicates boilerplate text and areas where data is to be provided, as per a particular form for a particular community and creating forms and documents from the model data and collected data (0154-0155, 0159); generating site drawings in a format suitable for permits (0033)] The drawing created by the 3D model may be interpreted as the new document object, which is merged with a form template, which indicates areas where data is to be provided in order to generate a drawing in a format suitable for permits.
The motivation and rationale referenced in discussing claim 24 applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Augenbraun, Brown, and Chowdhury do not interfere with each other, the .

Response to Arguments
Applicant’s arguments, on pages 9-14, filed on 11/30/20, have been fully considered but they are not persuasive. Applicant states, on page 9, that claims 1, 5-12, and 14-25 were rejected under 35 U.S.C. § 103 as allegedly being unpatentable over U.S. Patent Application No. 2012/0035887 of Augenbraun et al. (Augenbraun) in view of U.S. Patent Application No. 2009/0099954 of Kilby et aL (Kilby) and in further view of U.S. No. 6,671,693 of Marpe et al. (Marpe). Applicant also states, on page 9, that Claims 1 and 5-12, and 14-25 remain pending in this application, no claims have been amended, claims 2-4 and 13 were previously cancelled, and that no new matter has been added.
	Specifically regarding Applicant’s arguments:
	35 U.S.C. § 103 Rejections:
	Applicant argues, on pages 9-14, that the combination of Augenbraun, Kilby, and Marpe fails to teach or suggest each and every claim limitation of the pending claims. The Examiner notes Applicant’s arguments are not directed to the prior art cited in the instant Office Action, and, as such, are moot. Applicant is referred to the 35 U.S.C. § 103 rejections above for a complete discussion of the pending claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patent Literature:
Sharma, US Patent Application Publication 20090287609, teaches a method and system for managing projects over a network.
Burris, US Patent Application Publication 20120254090, teaches a rules execution platform.
Eshghi, US Patent 7895666, teaches a data structure representation using hash-based directed acyclic graphs. 
Novaes, US Patent Application Publication 20160103706, teaches automatically generating execution sequences for workflows.
Wilkinson, US Patent Application Publication 20130191306, teaches providing operational business intelligence.
Russell, US Patent 5497334, teaches an application generator.
Spiegel, US Patent 6466918, teaches exposing popular nodes within a browse tree.
Ortega, US Patent 6489968, teaches exposing popular categories of a browse tree.
Heckerman, US Patent 6633852, teaches a preference-based catalog browser that utilizes a belief network.
Beck, US Patent 7739080, teaches consolidation of product models.
Lillibridge, US Patent Application Publication 20050038774, teaches a system and method for committing to a set.
Schmidt, US Patent Application Publication 20090150431, teaches managing relationships of heterogeneous objects.
Rivette, US Patent Application Publication 20070208669, teaches managing intellectual property related transactions.
Lichtenberg, US Patent Application Publication 20020165701, teaches a method of configuring a product.
Tanner, US Patent Application Publication 20160078179, teaches dynamic schedule aggregation.
Koubenski, US Patent Application Publication 20030069736, teaches an inheritance and relationship to directory information in an e-commerce application.
Gindin, US Patent 10268980, teaches report generation based on user responsibility. 
Hill, US Patent Application Publication 20110227754, teaches data aggregation and reporting. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LANCE WILLIAM. WHITE
Examiner
Art Unit 3689



/LANCE WILLIAM WHITE/Examiner, Art Unit 3689